                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


Civil Action No. 20-cv-11680

UNITED STATES OF AMERICA,

                        Plaintiff,

               v.

GULF OIL LIMITED PARTNERSHIP,

                        Defendant.


                        STIPULATION OF SETTLEMENT AND ORDER



       WHEREAS Plaintiff United States of America, by authority of the Attorney General of

the United States and acting at the request of the United States Environmental Protection Agency

(“EPA”), filed a Complaint against Defendant Gulf Oil Limited Partnership (“Gulf”) pursuant to

Sections 211(d) and 205(b) of the Clean Air Act (the “Act”), 42 U.S.C. §§ 7545(d) and 7524(b),

to recover penalties relating to Defendant’s alleged violations of the regulations prescribed under

Sections 202(l)(2), 211(c), (h), and (k) of the Act, 42 U.S.C. §§ 7521(l)(2), 7545(c), (h), and (k)

at 40 C.F.R. Part 80;

       WHEREAS on November 18, 2016, Defendant self-disclosed certain of the violations

alleged in the Complaint to the EPA under the EPA’s Incentives for Self-Policing: Discovery,

Disclosure, Correction, and Prevention of Violations (“Audit Policy”), 65 Fed. Reg. 19618 (Apr.

11, 2000);
       WHEREAS the EPA has determined that Defendant has met all nine conditions set forth

in the Audit Policy for certain of the alleged violations and is therefore eligible for mitigation of

gravity-based penalties that could otherwise be assessed for those alleged violations;

       WHEREAS the EPA’s investigation has identified additional alleged violations at

Defendant’s facilities;

       WHEREAS Defendant has implemented an enhanced regulatory compliance plan after

self-disclosing certain violations and provided the plan to Plaintiff;

       WHEREAS on or about May 4, 2020, Defendant retired 453,219,497 ppm-gallons of

sulfur credits to address the over generation of sulfur credits Defendant self-reported to the EPA

as alleged in Paragraph 48 of the Complaint;

       WHEREAS Defendant has informed the EPA that it has substantially reduced its gasoline

refining activities and plans to only occasionally produce gasoline;

       WHEREAS Defendant neither admits nor denies the alleged violations of law stated in

the Complaint;

       WHEREAS Plaintiff and Defendant have agreed that settlement of this matter is in the

public interest and that entry of this Order without further litigation is the most appropriate

means of resolving this matter; and

       NOW THEREFORE, before the taking of any testimony, without adjudication or

admission of any issue of fact or law, and upon consent and agreement of the Parties to this

Stipulation, it is hereby AGREED, STIPULATED, and ORDERED:

       1.        This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1345 and 1355 and 42 U.S.C. §§ 7524 and 7545.




                                                   2
        2.      The obligations of this Stipulation apply to and are binding upon the United States

and upon the Defendant and its successors. Any change in Defendant’s ownership or corporate

status shall not alter its obligations hereunder.

        3.      Defendant Gulf shall pay to the United States of America a civil penalty of

$2,400,000, together with interest accruing from the date on which this Stipulation is lodged with

the Court at the rate specified in 28 U.S.C. § 1961 as of the date of lodging, on or before the later

of (1) thirty calendar days after entry of this Stipulation as an Order of the Court or (2)

September 30, 2020. Payment of this amount shall be made to the United States by electronic

funds transfer (“EFT”) to the U.S. Department of Justice lockbox bank, referencing the DOJ file

number 90-5-2-1-12038. Payment shall be made in accordance with the instructions provided by

the United States to Gulf upon entry of this Stipulation. Payment by EFT must be received by the

U.S. Department of Justice lockbox bank by 11 a.m. to be credited on that day. A copy of the

EFT transmittal notice shall be delivered to:

        Director, Air Enforcement Division
        U.S. Environmental Protection Agency
        1200 Pennsylvania Avenue, N.W.
        Mail Code: 2242A
        Washington, D.C. 20460

        and

        Chief, Environmental Enforcement Section
        Environmental and Natural Resources Division
        U.S. Department of Justice
        P.O. Box 7611
        Ben Franklin Station
        Washington, D.C. 20044-7611
        Re: DOJ #90-5-2-1-12038

        4.      Within thirty (30) business days of receipt of Gulf’s payment referred to above,

the United States shall file a notice with the Court, indicating that payment has been received,



                                                    3
and that the United States’ claims against Gulf alleged in the Complaint may be dismissed with

prejudice, with each party bearing its own costs and attorney fees.

        5.      In the event that Defendant does not comply with the payment obligations of

Paragraph 3 above, it shall be in violation of this Stipulation and shall pay a stipulated penalty to

the United States in the amount of three thousand dollars ($3,000) per day for each day that the

civil penalty remains unpaid. Stipulated penalties shall accrue regardless of whether Defendant

has been notified of a violation or demand for payment by the United States. Stipulated penalties

shall be paid in the same manner as that provided for in Paragraph 3 above for payment of the

civil penalty. Further, interest shall continue to accrue on the unpaid balance of civil and/or

stipulated penalties in accordance with 28 U.S.C. § 1961 commencing on the date that such

penalties are due and continuing until paid. If payment specified in Paragraph 3 is not made

when due, then, in addition to other remedies herein, the United States reserves the right to move

this Court to vacate this Stipulation.

        6.      If the payment provided for in this Stipulation is not timely paid, this Stipulation

shall be considered an enforceable judgment for purposes of post-judgment collection of any

unpaid amounts in accordance with Rule 69 of the Federal Rules of Civil Procedure, the Federal

Debt Collection Procedure Act, 28 U.S.C. §§ 3001-3308, and other applicable federal authority.

        7.      This Court shall retain jurisdiction for the purpose of interpreting and enforcing

this Stipulation.

        8.      Gulf’s payment of the civil penalty identified in Paragraph 3 above and any

stipulated penalties and interest required by Paragraph 5 above shall resolve Gulf’s civil liability

to the United States for violations alleged in the Complaint. Gulf’s payment of the civil penalty

identified in Paragraph 3 above and any stipulated penalties and interest required by Paragraph 5



                                                  4
shall also resolve any civil liability of Gulf’s direct and indirect parents, owners, and any partner

in a joint venture for the violations alleged in the Complaint to the extent that the liability of such

entity arises solely from its status as direct or indirect parent, owner, or partner in a joint venture

and not from its independent actions.

        9.      Gulf waives any counterclaims against the United States that might have been

filed in this action.

        10.     Except as covered by the resolution of liability in Paragraph 8, in any subsequent

proceeding brought by the United States, Gulf shall not assert any defense or claim based upon

the principles of waiver, res judicata, collateral estoppel, issue preclusion, claim-splitting, or

other defenses based upon any contention that the claims raised by the United States in the

subsequent proceeding were or should have been brought in the instant case.

        11.     Nothing in this Stipulation is intended to operate in any way to resolve any civil

claims other than those addressed in Paragraph 8 or any criminal liability of Gulf or its agents,

successors, assigns, or other entities or persons otherwise bound by law.

        12.     This Stipulation may not be construed to prevent or limit the rights of the United

States to obtain penalties or injunctive relief under the Clean Air Act, or under other federal

laws, regulation, or permit conditions, except as provided in Paragraph 8.

        13.     Civil penalties and any stipulated penalties paid pursuant to this Stipulation are

not deductible by Defendant or any other person for federal tax purposes.

        14.     Nothing in this Stipulation creates, nor shall it be construed as creating, any rights

or claims in favor of any person not a Party to this Stipulation.

        15.     Defendant is responsible for achieving and maintaining complete compliance with

all applicable federal, state, and local laws, regulations, and permits. Except as provided in



                                                   5
Paragraph 8, Defendant’s compliance with this Stipulation is not a defense to any action

commenced pursuant to said laws, regulations, or permits.

        16.     This Stipulation may be executed by the Parties in separate counterparts, each of

which when so executed and delivered shall be an original, but all such counterparts shall

together constitute but one and the same instrument.

        17.     Defendant agrees to accept service by mail with respect to all matters arising

under or relating to this Stipulation and to waive the formal service requirements set forth in

Rules 4 and 5 of the Federal Rules of Civil Procedure and any applicable Local Rules of this

Court including, but not limited to, service of a summons. Service shall be mailed to David M.

McCullough, Eversheds Sutherland LLP, Grace Building, 1114 6th Ave., 40th Floor, New York,

NY 10036. Defendant need not file an answer to the complaint in this action unless or until the

Court expressly declines to enter this Stipulation as an Order of the Court.

        18.     If for any reason this Court should decline to approve this Stipulation in the form

presented, this Stipulation is voidable at the sole discretion of any Party and the terms of the

Stipulation may not be used as evidence in any litigation between the Parties.

        19.     The Parties hereby agree that, upon the Court’s approval and entry of this

Stipulation, it shall constitute a final Order of the Court.



                                               ORDER

        As stipulated to and agreed by the Parties, IT IS SO ORDERED AND ADJUDGED.




Dated: ______________________                           _________________________________
                                                        United States District Judge



                                                   6
FOR THE UNITED STATES OF AMERICA:



Dated:   9/11/2020
                             NATHANIEL DOt1C~f,AS
                             Deputy Chief
                             Environmental Enforcement Section
                             Environment and Natural Resources Division
                             United States Department of Justice

                                                       ~--_-1

Dated:       ~^             ~
                            l JA    S D. FRE MAN

                              En~i'ronment and Natural Resources Division
                              United States Department of Justice
                              999 18th Street
                              South Terrace, Suite 370
                              Denver, Colorado 80202
THE UNDERSIGNED PARTIES enter into this Stipulation of Settlement in the matter of United
States v. Gulf Oil Limited Partnership




                                         For the U.S. Environmental Protection Agency:
                                                           Digitally signed by SUSAN
                                            SUSAN          BODINE
                                                           Date: 2020.07.13 17:32:31
                                            BODINE         -04'00'
Dated:
                                         SUSAN PARKER BODINE
                                         Assistant Administrator
                                         Office of Enforcement and Compliance Assurance
                                         U.S. Environmental Protection Agency
                                         Washington, DC 20004


                                         ROSEMARIE A. KELLEY
                                         Director, Office of Civil Enforcement
                                         Office of Enforcement and Compliance Assurance
                                         U.S. Environmental Protection Agency
                                         Washington, DC 20004


                                         EVAN BELSER
                                         Deputy Director, Air Enforcement Division
                                         Office of Civil Enforcement
                                         Office of Enforcement and Compliance Assurance
                                         U.S. Environmental Protection Agency
                                         Washington, DC 20004


                                         JEFFREY KODISH
                                         RYAN BICKMORE
                                         Attorney-Advisers, Air Enforcement Division
                                         Office of Civil Enforcement
                                         Office of Enforcement and Compliance Assurance
                                         U.S. Environmental Protection Agency
                                         Denver, CO 80202
Eric Johnson
President & CEO
Gulf Oil Limited Partnership
                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on the following person by U.S. Mail:

David M. McCullough
Eversheds Sutherland LLP
Grace Building
1114 6th Ave., 40th Floor,
New York, NY 10036


                                                    _/s/ James D. Freeman_____________
                                                    JAMES D. FREEMAN
